                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                      §
                                               §
                v.                             §          NO. 4:18-CR-575 (HUGHES)
                                               §
 JACK STEPHEN PURSLEY,                         §
   AKA STEVE PURSLEY                           §


             United States’ Motion Admit Portions of Kerry Smith’s Deposition

       The United States, by and through the undersigned counsel, moves to admit portions of

Kerry Smith’s deposition at trial because Smith’s testimony is relevant to matters at issue.

       Relevant Background

       Kerry Smith was employed by Isle of Man Financial Trust Limited (“IOMFTL”) and

Boston Limited. IOMFTL provided financial services to Southeastern Shipping Company Limited

(“SES”) from in or around 2001 through in order around the time of its dissolution. IOMFTL

provided financial services to Pelhambridge Limited (“Pelhambridge”) from the time of its

formation until in or around the beginning of 2013. At this time, IOMTFL sold substantially all

of its business to Boston Limited. The business of Pelhambridge was transferred from IOMFTL

to Boston Limited as a result of the sale. SES was already dissolved by this time. Pelhambridge

was dissolved in or around June 2014.

       Facts

       On November 29, 2018, the Court granted the United States’ motion to depose Kerry Smith

in the Isle of Man under Fed. R. Crim. P. 15(a). (Dkt. No. 62) On April 30 and May 1, 2019,

Kerry Smith was deposed in the Isle of Man. On May 14, 2019, Pursley filed a motion to strike

all exhibits related to Ms. Smith’s deposition testimony. (Dkt. No. 87) On May 23, 2019, the
Government responded to this motion, and also moved the Court to admit documents related to

Smith’s testimony. (Dkt. No. 91) On May 24, 2019, the Government filed a notice alerting the

Court that both parties intended to use Kerry Smith’s deposition, and stated that the parties would

attempt to exchange excerpts by June 3, 2019. (Dkt. No. 92)

       The Government provided the Defense with excerpts of the Smith deposition it wishes to

use at trial, via email on May 22, 2019. The Defense has not provided the Government with

excerpts it wishes to use. In order to provide the Court with sufficient time to consider the

Government’s request, the Government is filing this motion.

       The Court Should Admit Portions of Ms. Smith’s Testimony That Are Relevant to
       the Government’s Case

       Rule 15 authorizes a district court to order that a prospective witness be deposed in order

to preserve testimony for trial. Fed. R. Crim. P. 15(a)(1). But, depositions taken under Rule 15

are not automatically admissible at a trial. As the rule notes, “[a]n order authorizing a deposition

to be taken under this rule does not determine its admissibility.” Fed. R. Crim. P. 15(f). Any party

may use all or part of the deposition as provided by the Federal Rules of Evidence. Id.

       During her deposition, Ms. Smith testified to a number of relevant topics, including the

relationship of the Isle of Man Financial Trust Limited with Mr. Mooney and its limited

relationship with Eduard Venerable, the fact that Southeastern Shipping Limited was the Isle of

Man Financial Trust’s largest client, and that Ms. Smith had deal almost solely with the Defendant

in discussing the beneficial ownership of SES and Pelhambridge.

       Therefore, the Government seeks to introduce the excerpts of Smith’s testimony laid out

in the table below. The transcript is attached as Attachments B and C (previously attached to Dkt.

No. 91). The Defense’s objections to this testimony are noted in the table, and addressed below

it. The Government in this motion addresses only the Defense’s objections to testimony elicited,
not to documents, as documentary objections were addressed in the Government’s prior motion.

(Dkt. No. 91)


  Excerpt       Transcript Cite      Text Beginning / Text              Defense Objection
  Number                                    Ending
     1          Tr. 15:1 – 16:23   Beginning: “Good morning”;
                                   Ending: witness being sworn
                                                in
      2         Tr. 25:21-26:2      Beginning: “Your honor”;
                                   Ending: witness being sworn
                                                in
      3          Tr. 26:8-30:23    Beginning: “Good morning”;
                                         Ending: “Yes”
      4            Tr. 31:1-4        Beginning: “How long”;            Speculative (Tr. 31:5)
                                       Ending: from 1999”
      5          Tr. 31:6-34:12      Beginning: “What are”;         Leading, Fed. Rule Evid. 406
                                    Ending: “the preference”                 (Tr. 34:13)

      6          Tr. 34:14-23       Beginning: “it was”; Ending:
                                         “meetings held”

      7            Tr. 35:6-9      Beginning: “Did Isle”; Ending:
                                            “they did”
      8             Tr. 35:21-     Beginning: “Did the”; Ending:      Fed. Rule Evid. 702 (Tr.
                      36:10                 “a general”                       36:11)
      9         Tr. 36:12-37:9     Beginning: “KYC is”; Ending:
                                            “a review”
      10        Tr. 38:18-40:5       Beginning: “Could you”;
                                      Ending: “the company”

      11         Tr. 40:15-20            Beginning: “Now,
                                    throughout”; Ending: “Shaun
                                             Mooney”
      12          Tr. 41:6-11      Beginning: “And are”; Ending:
                                         “sole signatories”

      13         Tr. 44:11-20      Beginning: “Do you”; Ending:
                                          “made profits”

      14         Tr. 45:4-47:5     Beginning: “Are you”; Ending:
                                         “this document”
      15        Tr. 47:16-52:5        Beginning: “The date”;         Ambiguous (Tr. 52:6-10)
                                        Ending: “CO1619”
Excerpt   Transcript Cite       Text Beginning / Text         Defense Objection
Number                                 Ending
  16       Tr. 52:12-58:3     Beginning: “The CO1619”;        Hearsay (Tr. 58:4-6)
                              Ending: “Andrew Thomas”
  17        Tr. 58:7-11      Beginning: “Do you”; Ending:     Hearsay (Tr. 58:12)
                                     “being held”

  18        Tr. 58:13-24     Beginning: “What happened”;
                                   Ending: “Texas”

  19         Tr. 59:3-9         Beginning: “Who was”;
                                    Ending: “Yes”

  20       Tr. 60:1-70:4     Beginning: “Did you”; Ending:     Leading (Tr. 70:5)
                                   “Mr. Venerabile”

  21       Tr. 70:6-72:23     Beginning: “Yes”; Ending:
                                  “going forward”

  22       Tr. 73:5-74:17     Beginning: “Turning your”;
                                  Ending: “dating it”

  23       Tr. 75:17-79:1    Beginning: “At this”; Ending:
                                    “don’t recall”

  24      Tr. 79:17-80:25         Beginning: “Turning
                                back”; Ending: “structure”

  25       Tr. 81:10-84:6       Beginning: “Ms. Smith”;      To the use of the word
                               Ending: “Stephen Pursley”     “previous” (Tr. 84:7-9)

  26        Tr. 84:10-21        Beginning: “When did”;
                                    Ending: “Yes”

  27       Tr. 85:13-86:8      Beginning: “Was e-mail”;
                                    Ending: “No”

  28      Tr. 88:12-91:11     Beginning: “Turning your”;
                              Ending: Eduard Venerabile”

  29      Tr. 92:11-99:14    Beginning: “Okay. Turning”;
                                  Ending: “dollars”

  30      Tr. 100:7-102:25    Beginning: “Turning your”;
                                Ending: “June, 2009”
Excerpt   Transcript Cite        Text Beginning / Text        Defense Objection
Number                                  Ending
  31      Tr. 103:9-106:21     Beginning: “So at”; Ending:
                                     “that system”

  32      Tr. 107:23-109:17     Beginning: “Ms, Smith”;
                                 Ending: “provided to.”

  33       Tr. 110:1-111:8     Beginning: “Turning your”;
                                Ending: “Shaun Mooney”

  34      Tr. 114:19-117:9       Beginning: “Why did”;
                                 Ending: “into evidence”

  35      Tr. 118:5-120:17     Tr. 118:5-120:17 Beginning:
                               “Ms. Smith”; Ending: “Yes”

  36      Tr. 120:24-127:5     Beginning: “Towards the”;
                                  Ending: “Bahamas”

  37      Tr. 128:8-130:24      Beginning: “The second”;      Leading (Tr. 130:25)
                                Ending: “just discussed”

  38         Tr. 131:1-4       Beginning: “Yes”; Ending:      Leading (Tr. 131:5)
                                      “correct?”

  39      Tr. 131:6-134:25      Beginning: “I’m not sure”;
                                 Ending: “Pelhambridge”

  40      Tr. 135:6-136:14       Beginning: “I believe”;      Leading (Tr. 136:15)
                                Ending: “Mr. Venerabile”

  41      Tr. 136:16-137:11   Beginning: “I don’t”; Ending:
                                    “that document”

  42      Tr. 137:22-140:9    Beginning: “Who is”; Ending:
                                         “sorry”

  43        Tr. 141.8-10         Beginning: “Have you”;
                                     Ending: “No”

  44        Tr. 144:12-21     Beginning: “To your”; Ending:
                                      “happened”
  Excerpt         Transcript Cite       Text Beginning / Text             Defense Objection
  Number                                        Ending
    45           Tr. 155:13-157:2     Beginning: “I’m showing”;
                                     Ending: “compliance function”

      46          Tr. 161:7-163:1     Beginning: “Handing you”;
                                       Ending: “Trust Limited”

      47         Tr. 164:18-165:10    Beginning: “Handing you”;
                                       Ending: “Tracy Duncan”

      48         Tr. 196:22-197:7       Beginning: “And you”;
                                          Ending: the facts”

      49         Tr. 203:13-204:1      Beginning: “And that’s”;
                                          Ending: “process”

      50         Tr. 219:12-220:8       Beginning: “When you”;         Hearsay and Leading (Tr.
                                          Ending: “correct?”                    220:9)

      51           Tr. 220:10-17        Beginning: “Many of”;            Hearsay (Tr. 220:18)
                                         Ending: “with him”

      52         Tr. 220:19-221:1    Beginning: “Not to”; Ending:
                                             “meeting”

      53         Tr. 221:25-223:25   Beginning: “You mentioned”;
                                            Ending: “Yes”



         Response to Excerpt #4 Objection:

         The question posed by the Government did not call for speculation by the witness, as

evidenced by Ms. Smith’s answer that she was basing her knowledge on the case notes. (Tr. 31:6-

34:12)

         Response to Excerpt #5 Objection:

         Fed. Rule Evid. 611 allows the court to “exercise reasonable control over the mode and

order of examining witnesses…to…make those procedures effective for determining the truth,”

and “avoid wasting time.” Fed. Rule Evid. 611. The Government’s questioning was appropriate
because the Government had a limited amount of time to question this witness, and the question

posed was not suggestive of the answer.

        The Defense’s other objection, under Fed. Rule Evid. 406, is unfounded because the rule

allows for testimony of an “organization’s routine practice,” which is precisely what Ms. Smith

testified to.

        Response to Excerpt #8 Objection:

        The witness was not testifying as an expert, she was simply explaining what a term

commonly used in her profession means. The Government did not ask for or elicit an expert

opinion from Ms. Smith.

        Response to Excerpt #15 and #25 Objections:

        It was clear from the Government’s question that the Government was referring to a

question it previously asked the witness about during the deposition.

        Response to Excerpt #16, #17, and #51 Objections:

        The witness’s statements were not hearsay because she did not offer testimony about any

out of court statements, but merely whether the witness had knowledge as a factual matter of

whether certain conversations had taken place.

        Response to Excerpt #20, #37, #38, #40, and #50 Objections:

        Fed. Rule Evid. 611 allows the court to “exercise reasonable control over the mode and

order of examining witnesses…to…make those procedures effective for determining the truth,”

and “avoid wasting time.” Fed. Rule Evid. 611. The Government’s questioning was appropriate

because the Government had a limited amount of time to question this witness, and the questions

posed were not suggestive of the answers.
        Conclusion

        The Court should allow the above excerpts from Kerry Smith’s deposition to the played

for the jury at trial.

                                                         Respectfully submitted,

                                                         RYAN K. PATRICK
                                                         UNITED STATES ATTORNEY

                                                         /s/ Grace E. Albinson
                                                         Grace E. Albinson
                                                         Sean Beaty
                                                         Jack A. Morgan
                                                         Trial Attorney, Tax Division
                                                         U.S. Department of Justice
                                                         601 D Street, NW
                                                         Washington D.C. 20004
                                                         (202) 616-3311
                                                         Grace.E.Albinson@usdoj.gov
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 3, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF, which will serve a copy of this document on all
counsel of record.

                                                          /s/ Grace E. Albinson
                                                          Grace E. Albinson
                                                          Trial Attorney, Tax Division
